Exhibit 10.1




 
AVISTAR COMMUNICATIONS CORPORATION
 
2009 EQUITY INCENTIVE PLAN
 
1.           Purposes of the Plan.  The purposes of this Plan are:
 
 
·
to attract and retain the best available personnel for positions of substantial
responsibility,

 
 
·
to provide additional incentive to Employees, Directors and Consultants, and

 
 
·
to promote the success of the Company’s business.

 
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock and Restricted Stock Units.
 
2.           Definitions.  As used herein, the following definitions will apply:
 
(a)           “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.
 
(b)           “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
 
(c)           “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, or Restricted
Stock Units.
 
(d)           “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan.  The Award Agreement is subject to the terms and conditions of the
Plan.
 
(e)           “Board” means the Board of Directors of the Company.
 
(f)           “Change in Control” means the occurrence of any of the following
events:
 
(i)      Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person (other than Gerald J.
Burnett and his affiliates) or more than one person acting as a group,
(“Person”), acquires ownership of the stock of the Company that, together with
the stock held by such Person, constitutes more than 50% of the total voting
power of the stock of the Company, except that any change in the ownership of
the stock of the Company as a result of a private financing of the Company that
is approved by the Board will not be considered a Change in Control; or

 
1

--------------------------------------------------------------------------------

 

 
          (ii)           Change in Effective Control of the Company.  If the
Company has a class of securities registered pursuant to Section 12 of the
Exchange Act, a change in the effective control of the Company which occurs on
the date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause (ii), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or
 
(iii)                 Change in Ownership of a Substantial Portion of the
Company’s Assets.  A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 50% of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions, provided that the sale or grant of an exclusive
license to the Company’s patent porfolio alone will not be considered a Change
of Control.  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
For purposes of this Section 2(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and the final Treasury Regulations and Internal Revenue Service guidance
that has been promulgated or may be promulgated thereunder from time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
 
(h)           “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or by the compensation
committee of the Board,  in accordance with Section 4 hereof.
 
(i)           “Common Stock” means the common stock of the Company.
 
(j)           “Company” means Avistar Communication Corporation, a Delaware
corporation, or any successor thereto.

 
2

--------------------------------------------------------------------------------

 

 
(k)           “Consultant” means any individual, including an advisor, engaged
by the Company or a Parent or Subsidiary to render services to such entity.  For
the avoidance of doubt, the term “Consultant” shall not include any entity or
any non-natural person.
 
(l)           “Director” means a member of the Board.
 
(m)           “Disability” means total and permanent disability as defined in
Code Section 22(e)(3), provided that in the case of Awards other than Incentive
Stock Options, the Administrator in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
 
(n)           “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.
 
(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(p)           “Exchange Program” means a program under which (i) outstanding
Awards are surrendered or cancelled in exchange for Awards of the same type
(which may have higher or lower exercise prices and different terms), Awards of
a different type, and/or cash, (ii) Participants would have the opportunity to
transfer any outstanding Awards to a financial institution or other person or
entity selected by the Administrator, and/or (iii) the exercise price of an
outstanding Award is reduced or increased.  The Administrator will determine the
terms and conditions of any Exchange Program in its sole discretion.
 
(q)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
 
(i)      If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
 
(ii)      If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
 
(iii)                 In the absence of an established market for the Common
Stock, the Fair Market Value will be determined in good faith by the
Administrator.

 
3

--------------------------------------------------------------------------------

 

 
(r)           “Fiscal Year” means the fiscal year of the Company.
 
(s)           “Incentive Stock Option” means an Option that by its terms
qualifies and is otherwise intended to qualify as an incentive stock option
within the meaning of Code Section 422 and the regulations promulgated
thereunder.
 
(t)           “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.
 
(u)           “Option” means a stock option granted pursuant to the Plan.
 
(v)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).
 
(w)           “Participant” means the holder of an outstanding Award.
 
(x)           “Performance Goal” means the goal(s) determined by the
Administrator (in its discretion) to be applicable to a Participant with respect
to an Award.  As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures: (i) revenue, (ii) gross margin,
(iii) operating margin, (iv) operating income, (v) pre-tax profit, (vi) earnings
before interest, taxes and depreciation, (vii) net income, (viii) cash flow,
(ix) expenses, (x) the market price of the Share, (xi) earnings, (xii) return on
stockholder equity, (xiii) return on capital, (xiv) product quality, (xv)
economic value added, (xvi) number of customers, (xvii) market share, (xviii)
return on investments, (xix) profit after taxes, (xx) customer satisfaction,
(xxi) business divestitures and acquisitions, (xxii) supplier awards from
significant customers, (xxiii) new product development, (xxiv) working capital,
(xxv) individual objectives, (xxvi) time to market, (xxvii)  return on net
assets, and (xxviii) sales.  The Performance Goals may differ from Participant
to Participant and from Award to Award.  Any criteria used may be measured, as
applicable, (i) in absolute terms, (ii) in relative terms (including, but not
limited to, passage of time and/or against another company or companies),
(iii) on a per-share basis, (iv) against the performance of the Company as a
whole or a segment of the Company, and (v) on a pre-tax or after-tax basis.
 
(y)           “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock are subject to restrictions and therefore, the
Shares are subject to a substantial risk of forfeiture.  Such restrictions may
be based on the passage of time, the achievement of target levels of
performance, Performance Goals, or the occurrence of other events as determined
by the Administrator.
 
(z)           “Plan” means this 2009 Equity Incentive Plan.
 
(aa)           “Restricted Stock” means Shares issued pursuant to an Award of
Restricted Stock under Section 8 of the Plan, or issued pursuant to the early
exercise of an Option.
 
(bb)           “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9.  Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

 
4

--------------------------------------------------------------------------------

 

 
(cc)           “Service Provider” means an Employee, Director or Consultant.
 
(dd)           “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
 
(ee)           “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 7 is designated as a Stock
Appreciation Right.
 
(ff)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter exist­ing, as defined in Code Section 424(f).
 
3.           Stock Subject to the Plan.
 
(a)           Stock Subject to the Plan.  Subject to the provisions of Section
13 of the Plan, the maximum aggregate number of Shares that may be subject to
Awards and sold under the Plan is 12,543,791 Shares, which is composed of (i)
2,508,325 Shares that, as of September 21, 2009, have been reserved but not
issued pursuant to any awards granted under the Avistar Communication
Corporation 2000 Stock Option Plan (the “2000 Plan”) and are not subject to any
awards granted thereunder, and (ii) up to an additional 10,035,466 Shares
subject to stock options or similar awards granted under the 2000 Plan that
expire or otherwise terminate without having been exercised in full and Shares
issued pursuant to awards granted under the 2000 Plan that are forfeited to or
repurchased by the Company. The Shares may be authorized but unissued, or
reacquired Common Stock.
 
(b)           Automatic Share Reserve Increase.  The number of Shares available
for issuance under the Plan will be increased on the first day of each Fiscal
Year beginning with the 2010 Fiscal Year, in an amount equal to the lesser of
(i) 6,000,000 Shares, (ii) four percent (4%) of the number of Shares outstanding
on the last day of the immediately preceding Fiscal Year, calculated on a fully
diluted basis, and (iii) such lesser number of Shares as may be determined by
the Board.
 
(c)           Lapsed Awards.  If an Award expires or becomes unexercisable
without having been exercised in full, is surrendered pursuant to an Exchange
Program, or, with respect to Restricted Stock or Restricted Stock Units, is
forfeited to or repurchased by the Company due to the failure to vest, the
unpurchased Shares (or for Awards other than Options or Stock Appreciation
Rights the forfeited or repurchased Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated).  With respect to Stock Appreciation Rights, only Shares actually
issued pursuant to a Stock Appreciation Right will cease to be available under
the Plan; all remaining Shares under Stock Appreciation Rights will remain
available for future grant or sale under the Plan (unless the Plan has
terminated).  Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Stock or Restricted Stock Units are repurchased by the
Company or are forfeited to the Company due to the failure to vest, such Shares
will become available for future grant under the Plan.  Shares used to pay the
exercise price of an Award or to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan.  To
the extent an Award under the Plan is paid out in cash rather than Shares, such
cash

 
5

--------------------------------------------------------------------------------

 

 
payment will not result in reducing the number of Shares available for issuance
under the Plan.  Notwithstanding the foregoing and, subject to adjustment as
provided in Section 13, the maximum number of Shares that may be issued upon the
exercise of Incentive Stock Options will equal the aggregate Share number stated
in Section 3(a), plus, to the extent allowable under Code Section 422 and the
Treasury Regulations promulgated thereunder, any Shares that become available
for issuance under the Plan pursuant to Sections 3(b) and 3(c).
 
(d)           Share Reserve.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.
 
4.           Administration of the Plan.
 
(a)           Procedure.
 
(i)      Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.
 
(ii)      Section 162(m).  To the extent that the Administrator determines it to
be desirable or necessary to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
 
(iii)                 Rule 16b-3.  To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder will be structured to satisfy the requirements for exemption under
Rule 16b-3.
 
(iv)                 Other Administration.  Other than as provided above, the
Plan will be administered by (A) the Board or (B) a Committee, which Committee
will be constituted to satisfy Applicable Laws.
 
(b)           Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:
 
(i)      to determine the Fair Market Value;
 
(ii)      to select the Service Providers to whom Awards may be granted
hereunder;
 
(iii)                 to determine the number of Shares to be covered by each
Award granted hereunder;
 
(iv)                 to approve forms of Award Agreements for use under the
Plan;
 
(v)      to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited

 
6

--------------------------------------------------------------------------------

 

 
to, the exercise price, the time or times when Awards may be exercised (which
may be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator will determine;
 
(vi)                 to institute and determine the terms and conditions of an
Exchange Program;
 
(vii)                 to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
 
(viii)                 to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws or for
qualifying for favorable tax treatment under applicable foreign laws;
 
(ix)                 to modify or amend each Award (subject to Section 18(c) of
the Plan), including but not limited to the discretionary authority to extend
the post-termination exercisability period of Awards and to extend the maximum
term of an Option (subject to Section 6(d));
 
(x)      to allow Participants to satisfy withholding tax obligations in a
manner prescribed in Section 14;
 
(xi)                 to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
 
(xii)                 to allow a Participant to defer the receipt of the payment
of cash or the delivery of Shares that otherwise would be due to such
Participant under an Award; and
 
(xiii)                 to make all other determinations deemed necessary or
advisable for administering the Plan.
 
(c)           Effect of Administrator’s Decision.  The Administrator’s
decisions, determinations and interpretations will be final and binding on all
Participants and any other holders of Awards.
 
5.           Eligibility and Limitations.
 
(a)           Eligibility.  Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock, and Restricted Stock Units may be granted to Service
Providers.  Incentive Stock Options may be granted only to Employees.
 
(b)           Limitations.  The following limitations shall apply to Awards
under the Plan:
 
(i)      No Service Provider shall be granted, in any Fiscal Year, (A) Options
or Stock Appreciation Rights to purchase more than 3,000,000 Shares, (or B)
Restricted Stock and Restricted Stock Units covering more than 3,000,000 Shares.

 
7

--------------------------------------------------------------------------------

 

 
          (ii)           In connection with his or her initial service, a
Service Provider may be granted (A) Options or Stock Appreciation Rights to
purchase up to an additional 4,500,000 Shares, or (B) Restricted Stock or
Restricted Stock Units covering up to an additional 1,000,000 Shares, which
shall not count against the limit set forth in subsection (i) above.
 
          (iii)   The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 13(a).
 
6.           Stock Options.
 
(a)           Grant of Options.  Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Options in
such amounts as the Administrator, in its sole discretion, will determine.
 
(b)           Option Agreement.  Each Award of an Option will be evidenced by an
Award Agreement that will specify the exercise price, the term of the Option,
the number of Shares subject to the Option, the exercise restrictions, if any,
applicable to the Option, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
 
(c)           Limitations.  Each Option will be designated in the Award
Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option.  Notwithstanding such designation, however, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options.  For purposes of this Section 6(c), Incentive Stock
Options will be taken into account in the order in which they were granted, the
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted, and calculation will be performed in
accordance with Code Section 422 and Treasury Regulations promulgated
thereunder.
 
(d)           Term of Option.  The term of each Option will be stated in the
Award Agreement; provided, however, that the term will be no more than ten (10)
years from the date of grant thereof.  In the case of an Incentive Stock Option
granted to a Participant who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five (5) years from the date of grant
or such shorter term as may be provided in the Award Agreement.
 
(e)           Option Exercise Price and Consideration.
 
(i)      Exercise Price.  The per Share exercise price for the Shares to be
issued pursuant to the exercise of an Option will be determined by the
Administrator, but will be no less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.  In addition, in the case of an
Incentive Stock Option granted to an Employee who owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the date of grant.  Notwithstanding the foregoing

 
8

--------------------------------------------------------------------------------

 

 
provisions of this Section 6(e)(i), Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Code Section 424(a).
 
(ii)      Waiting Period and Exercise Dates.  At the time an Option is granted,
the Administrator will fix the period within which the Option may be exercised
and will determine any conditions that must be satisfied before the Option may
be exercised.
 
(iii)                 Form of Consideration.  The Administrator will determine
the acceptable form of consideration for exercising an Option, including the
method of payment.  In the case of an Incentive Stock Option, the Administrator
will determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided further that accepting such Shares will not result in any adverse
accounting consequences to the Company, as the Administrator determines in its
sole discretion; (5) consideration received by the Company under cashless
exercise program (whether through a broker or otherwise) implemented by the
Company in connection with the Plan; (6) consideration received by the Company
under a net exercise program implemented by the Company in connection with the
Plan, (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws, or (8) any combination of the
foregoing methods of payment.  In making its determination as to the type of
consideration to accept, the Administrator will consider if acceptance of such
consideration may be reasonably expected to benefit the Company.
 
(f)           Exercise of Option.
 
(i)      Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.
 
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable tax
withholding).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.

 
9

--------------------------------------------------------------------------------

 

 
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
 
(ii)      Termination of Relationship as a Service Provider.  If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within thirty (30) days of termination, or such
longer period of time as is specified in the Award Agreement (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement) to the extent that the Option is vested on the date of
termination.  Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the
Plan.  If after termination the Participant does not exercise his or her Option
within the time specified by the Administrator, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
 
(iii)                 Disability of Participant.  If a Participant ceases to be
a Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within six (6) months of termination, or such
longer period of time as is specified in the Award Agreement (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement) to the extent the Option is vested on the date of
termination.  Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will revert to the
Plan.  If after termination the Participant does not exercise his or her Option
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.
 
(iv)                 Death of Participant.  If a Participant dies while a
Service Provider, the Option may be exercised within six (6) months following
the Participant’s death, or within such longer period of time as is specified in
the Award Agreement (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement) to the extent that the Option
is vested on the date of death, by the Participant’s designated beneficiary,
provided such beneficiary has been designated prior to the Participant’s death
in a form acceptable to the Administrator.  If no such beneficiary has been
designated by the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  Unless otherwise provided by the
Administrator, if at the time of death Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 
10

--------------------------------------------------------------------------------

 

 
7.           Stock Appreciation Rights.
 
(a)           Grant of Stock Appreciation Rights.  Subject to the terms and
conditions of the Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.
 
(b)           Number of Shares.  The Administrator will have complete discretion
to determine the number of Shares subject to any Award of Stock Appreciation
Rights.
 
(c)           Exercise Price and Other Terms.  The per Share exercise price for
the Shares that will determine the amount of the payment to be received upon
exercise of a Stock Appreciation Right as set forth in Section 7(f) will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.  Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
 
(d)           Stock Appreciation Right Agreement.  Each Stock Appreciation Right
grant will be evidenced by an Award Agreement that will specify the exercise
price, the term of the Stock Appreciation Right, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.
 
(e)           Expiration of Stock Appreciation Rights.  A Stock Appreciation
Right granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award
Agreement.  Notwithstanding the foregoing, the rules of Section 6(d) relating to
the maximum term and Section 6(f) relating to exercise also will apply to Stock
Appreciation Rights.
 
(f)           Payment of Stock Appreciation Right Amount.  Upon exercise of a
Stock Appreciation Right, a Participant will be entitled to receive payment from
the Company in an amount determined by multiplying:
 
(i)      The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
 
(ii)      The number of Shares with respect to which the Stock Appreciation
Right is exercised.
 
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
 
8.           Restricted Stock.
 
(a)           Grant of Restricted Stock.  Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine.

 
11

--------------------------------------------------------------------------------

 
        (b)           Restricted Stock Agreement.  Each Award of Restricted
Stock will be evidenced by an Award Agreement that will specify the Period of
Restriction, the number of Shares granted, and such other terms and conditions
as the Administrator, in its sole discretion, will determine.  Unless the
Administrator determines otherwise, the Company as escrow agent will hold Shares
of Restricted Stock until the restrictions on such Shares have lapsed.
 
(c)           Transferability.  Except as provided in this Section 8 or as the
Administrator determines, Shares of Restricted Stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction.
 
(d)           Other Restrictions.  The Administrator, in its sole discretion,
may impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
 
(e)           Removal of Restrictions.  Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine.  The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.
 
(f)           Voting Rights.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.
 
(g)           Dividends and Other Distributions.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Administrator provides otherwise.  If any such dividends
or distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
 
(h)           Return of Restricted Stock to Company.  On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
 
9.           Restricted Stock Units.
 
(a)           Grant.  Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator.  After the Administrator
determines that it will grant Restricted Stock Units, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
 
(b)           Vesting Criteria and Other Terms.  The Administrator will set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant.  The Administrator may set vesting criteria
based upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment or service), Performance
Goals, or any other basis determined by the Administrator in its discretion.

 
12

--------------------------------------------------------------------------------

 

 
(c)           Earning Restricted Stock Units.  Upon meeting the applicable
vesting criteria, the Participant will be entitled to receive a payout as
determined by the Administrator.  Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.
 
(d)           Form and Timing of Payment.  Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) determined by the
Administrator and set forth in the Award Agreement.  The Administrator, in its
sole discretion, may settle earned Restricted Stock Units in cash, Shares, or a
combination of both.
 
(e)           Cancellation.  On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.
 
10.           Compliance With Code Section 409A.  Awards will be designed and
operated in such a manner that they are either exempt from the application of,
or comply with, the requirements of Code Section 409A, except as otherwise
determined in the sole discretion of the Administrator.  The Plan and each Award
Agreement under the Plan is intended to meet the requirements of Code
Section 409A and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator.  To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Code Section 409A the Award will be granted,
paid, settled or deferred in a manner that will meet the requirements of Code
Section 409A, such that the grant, payment, settlement or deferral will not be
subject to the additional tax or interest applicable under Code Section 409A.
 
11.           Leaves of Absence/Transfer Between Locations.  Unless the
Administrator provides otherwise, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence.  A Participant will not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.  For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.  If reemployment upon expiration of
a leave of absence approved by the Company is not so guaranteed, then six (6)
months following the first (1st) day of such leave, any Incentive Stock Option
held by the Participant will cease to be treated as an Incentive Stock Option
and will be treated for tax purposes as a Nonstatutory Stock Option.
 
12.           Limited Transferability of Awards.
 
(a)           Unless determined otherwise by the Administrator, Awards may not
be sold, pledged, assigned, hypothecated, or otherwise transferred in any manner
other than by will or by the laws of descent and distribution, and may be
exercised, during the lifetime of the Participant, only by the Participant.  If
the Administrator makes an Award transferable, such Award may only be
transferred (i) by will, (ii) by the laws of descent and distribution, (iii) as
permitted by Rule 701 of the Securities Act of 1933, as amended (the “Securities
Act”), or (iv) if applicable, if such transferred Award would be eligible for
registration under Exchange Act Form S-8.
(b)           Further, until the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, or after the
Administrator determines that it is, will, or may

 
13

--------------------------------------------------------------------------------

 

 
no longer be relying upon the exemption from registration under the Exchange Act
as set forth in Rule 12h-1(f) promulgated under the Exchange Act, an Option, or
prior to exercise, the Shares subject to the Option, may not be pledged,
hypothecated or otherwise transferred or disposed of, in any manner, including
by entering into any short position, any “put equivalent position” or any “call
equivalent position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of the
Exchange Act, respectively), other than to (i) persons who are “family members”
(as defined in Rule 701(c)(3) of the Securities Act) through gifts or domestic
relations orders, or (ii) to an executor or guardian of the Participant upon the
death or disability of the Participant.  Notwithstanding the foregoing sentence,
the Administrator, in its sole discretion, may determine to permit transfers to
the Company or in connection with a Change in Control or other acquisition
transactions involving the Company to the extent permitted by Rule 12h-1(f).
 
13.           Adjustments; Dissolution or Liquidation; Merger or Change in
Control.
 
(a)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award; provided, however, that the
Administrator will make such adjustments to an Award required by Section
25102(o) of the California Corporations Code to the extent the Company is
relying upon the exemption afforded thereby (or any related or similar
California exemption) with respect to the Award.
 
(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
 
(c)           Merger or Change in Control.  In the event of a merger or Change
in Control, each outstanding Award will be treated as the Administrator
determines (subject to the provisions of the proceeding paragraph) without a
Participant’s consent, including, without limitation, that (i) Awards will be
assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof) with appropriate
adjustments as to the number and kind of shares and prices; (ii) upon written
notice to a Participant, that the Participant’s Awards will terminate upon or
immediately prior to the consummation of such merger or Change in Control;
(iii) outstanding Awards will vest and become exercisable, realizable, or
payable, or restrictions applicable to an Award will lapse, in whole or in part
prior to or upon consummation of such merger or Change in Control, and, to the
extent the Administrator determines, terminate upon or immediately prior to the
effectiveness of such merger of Change in Control; (iv) (A) the termination of
an Award in exchange for an amount of cash and/or property, if any, equal to the
amount that would have been attained upon the exercise of such Award or
realization of the Participant’s rights as of the date of the occurrence of the
transaction (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction the Administrator determines in good faith that no
amount would

 
14

--------------------------------------------------------------------------------

 

 
have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment), or (B) the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing.  In taking any of the actions permitted under this subsection
13(c), the Administrator will not be obligated to treat all Awards, all Awards
held by a Participant, or all Awards of the same type, similarly.
 
In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights, including Shares as to which such Awards would not otherwise be vested
or exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions
met.  In addition, if an Option or Stock Appreciation Right is not assumed or
substituted in the event of a merger or Change in Control, the Administrator
will notify the Participant in writing or electronically that the Option or
Stock Appreciation Right will be exercisable for a period of time determined by
the Administrator in its sole discretion, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.
 
For the purposes of this subsection 13(c), an Award will be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit, for each
Share subject to such Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change in
Control.
 
Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
 
Notwithstanding anything in this Section 13(c) to the contrary, if a payment
under an Award Agreement is subject to Code Section 409A and if the change in
control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Section will be delayed until the earliest time that such payment would be

 
15

--------------------------------------------------------------------------------

 

 
permissible under Code Section 409A without triggering any penalties applicable
under Code Section 409A.
 
14.           Tax Withholding.
 
(a)           Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
 
(b)           Withholding Arrangements.  The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (without limitation) (i) paying cash, (ii) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld, (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the statutory
amount required to be withheld, provided the delivery of such Shares will not
result in any adverse accounting consequences, as the Administrator determines
in its sole discretion, or (iv) selling a sufficient number of Shares otherwise
deliverable to the Participant through such means as the Administrator may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld.  The amount of the withholding
requirement will be deemed to include any amount which the Administrator agrees
may be withheld at the time the election is made, not to exceed the amount
determined by using the maximum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined.  The Fair Market Value of
the Shares to be withheld or delivered will be determined as of the date that
the taxes are required to be withheld.
 
15.           No Effect on Employment or Service.  Neither the Plan nor any
Award will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.
 
16.           Date of Grant.  The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the
Administrator.  Notice of the determination will be provided to each Participant
within a reasonable time after the date of such grant.

 
16

--------------------------------------------------------------------------------

 

 
17.           Term of Plan.  Subject to Section 21 of the Plan, the Plan will
become effective upon its adoption by the Board.  Unless sooner terminated under
Section 18, it will continue in effect for a term of ten (10) years from the
later of (a) the effective date of the Plan, or (b) the earlier of the most
recent Board or stockholder approval of an increase in the number of Shares
reserved for issuance under the Plan.
 
18.           Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.
 
(b)           Stockholder Approval.  The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
 
(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
 
19.           Conditions Upon Issuance of Shares.
 
(a)           Legal Compliance.  Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
 
(b)           Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
 
20.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.
 
21.           Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board.  Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
 
22.           Information to Participants.  Beginning on the earlier of (i) the
date that the aggregate number of Participants under this Plan is five hundred
(500) or more and the Company is relying on the exemption provided by Rule
12h-1(f)(1) under the Exchange Act and (ii) the date that the Company is
required to deliver information to Participants pursuant to Rule 701 under the
Securities Act, and until such time as the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, is no longer
relying on the exemption provided by Rule 12h-1(f)(1) under the Exchange Act or
is no longer required to deliver information to Participants pursuant to Rule
701 under the Securities Act, the Company shall provide to each Participant the
information described in paragraphs (e)(3), (4), and (5) of Rule 701 under the
Securities Act not less frequently than every six (6) months with the financial
statements being not more than 180 days old and with such information provided
either by physical or electronic delivery to the Participants or by written
notice to the Participants of the availability of the information on an Internet
site that may be password-protected and of any password needed to access the
information.  The Company may request that Participants agree to keep the
information to be provided pursuant to this section confidential.  If a
Participant does not agree to keep the information to be provided pursuant to
this section confidential, then the Company will not be required to provide the
information unless otherwise required pursuant to Rule 12h-1(f)(1) under the
Exchange Act or Rule 701 of the Securities Act.
 
 
17

--------------------------------------------------------------------------------




AVISTAR COMMUNICATIONS CORPORATION
 
2009 EQUITY INCENTIVE PLAN
 
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
 
Unless otherwise defined herein, the terms defined in the Avistar Communications
Corporation 2009 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Notice of Grant of Restricted Stock Units (the “Notice of
Grant”) and Terms and Conditions of Restricted Stock Unit Grant, attached hereto
as Exhibit A (together, the “Agreement”).
 
Participant:                                                      

--------------------------------------------------------------------------------

 
Address:                                                      

--------------------------------------------------------------------------------

 
 
 
Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:
 
Grant Number                                                                

--------------------------------------------------------------------------------

 
Date of Grant                                                                

--------------------------------------------------------------------------------

 
Number of Restricted Stock
Units                                                                

--------------------------------------------------------------------------------

 
Vesting Schedule:
 
Subject to any acceleration provisions contained in the Plan or set forth in
this Agreement, the Restricted Stock Units will vest in accordance with the
following schedule:
 
One hundred percent (100%) of the Restricted Stock Units will vest on the second
anniversary of the Date of Grant.
 
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.
 
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Restricted Stock
Units is granted under and governed by the terms and conditions of the Plan and
this Agreement.  Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement.  Participant further agrees to notify the
Company upon any change in the residence address indicated below.
 

Form of Employee RSU Agreement
 
1

--------------------------------------------------------------------------------

 
                  
 
PARTICIPANT:
 
AVISTAR COMMUNICATIONS CORPORATION:

 

         
/s/
   
 
 
Signature
   
By
 
 
   
 
 

 

         
 
   
 
 
Print Name
   
Title
 
 
   
 
 

 
   
 
Address:
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 

Form of Employee RSU Agreement
 
2

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1.           Grant.  The Company hereby grants to the Participant named in the
Notice of Grant (“Participant”) under the Plan an Award of Restricted Stock
Units, subject to all of the terms and conditions in this Agreement and the
Plan, which is incorporated herein by reference.  Subject to Section 18(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
 
2.           Company’s Obligation to Pay.  Each Restricted Stock Unit represents
the right to receive a Share on the date it vests.  Unless and until the
Restricted Stock Units will have vested in the manner set forth in Sections 3 or
4, Participant will have no right to payment of any such Restricted Stock
Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Any Restricted
Stock Units that vest in accordance with Sections 3 or 4 will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares, subject to Participant satisfying any applicable tax withholding
obligations as set forth in Section 7.  Subject to the provisions of Section 4,
such vested Restricted Stock Units will be paid in Shares as soon as practicable
after vesting, but in each such case within the period ending no later than the
later of the fifteenth (15th) day of the third (3rd) month following the end of
the calendar year, which in either case includes the vesting date.
 
3.           Vesting Schedule.  Except as otherwise provided in Section 4, and
subject to Section 5, the Restricted Stock Units awarded by this Agreement will
vest in accordance with the vesting provisions set forth in the Notice of
Grant.  Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
 
4.           Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Restricted Stock Units at any time, subject to the
terms of the Plan.  If so accelerated, such Restricted Stock Units will be
considered as having vested as of the date specified by the Administrator.
 
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) Participant is a “specified employee” within the
meaning of Section 409A at the time of such termination as a Service Provider
and (y) the payment of such accelerated Restricted Stock Units would in fact
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day
 

Form of Employee RSU Agreement
 
3

--------------------------------------------------------------------------------

 

following the date of Participant’s termination as a Service Provider, unless
the Participant dies following his or her termination as a Service Provider, in
which case, the Restricted Stock Units will be paid in Shares to the
Participant’s estate as soon as practicable following his or her death.  It is
the intent of this Agreement to comply with the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply.  For purposes
of this Agreement, “Section 409A” means Code Section 409A and the final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
 
5.           Forfeiture upon Termination of Status as a Service
Provider.  Notwithstanding any contrary provision of this Agreement, the Notice
of Grant or the Plan, the balance of the Restricted Stock Units that have not
vested as of the time of Participant’s termination as a Service Provider for any
or no reason and Participant’s right to acquire any Shares hereunder will
immediately terminate.
 
6.           Death of Participant.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
 
7.           Tax Withholding.  Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares.  To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.
 
8.           Rights as Stockholder.  Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
 
9.           No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
 

Form of Employee RSU Agreement
 
4

--------------------------------------------------------------------------------

 

SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at Avistar
Communications Corporation, 1875 South Grant Street, 10th Floor, San Mateo, CA
94402, or at such other address as the Company may hereafter designate in
writing or electronically.
 
11.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
 
15.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
16.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
 
17.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not
 

Form of Employee RSU Agreement
5

--------------------------------------------------------------------------------

 

defined in this Agreement will have the meaning set forth in the Plan.
 
18.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
 
19.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
20.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
21.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.
 
22.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
 
23.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock Units under the Plan, and has received, read and understood
a description of the Plan.  Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
 
23.           Governing Law.  This Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Mateo County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.
 

Form of Employee RSU Agreement
 
6

--------------------------------------------------------------------------------

 


AVISTAR COMMUNICATIONS CORPORATION
   
2009 EQUITY INCENTIVE PLAN
 
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
 
Unless otherwise defined herein, the terms defined in the Avistar Communications
Corporation 2009 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Notice of Grant of Restricted Stock Units (the “Notice of
Grant”) and Terms and Conditions of Restricted Stock Unit Grant, attached hereto
as Exhibit A (together, the “Agreement”).
 
Participant:                                          

--------------------------------------------------------------------------------

          
 
Address:                                                      

--------------------------------------------------------------------------------

 
 
Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:
 
Grant Number                                                                

--------------------------------------------------------------------------------

 
Date of Grant                                                                

--------------------------------------------------------------------------------

 
Number of Restricted Stock
Units                                                                

--------------------------------------------------------------------------------

 
Vesting Schedule:
 
Subject to any acceleration provisions contained in the Plan or set forth in
this Agreement, the Restricted Stock Units will vest in accordance with the
following schedule:
 
One hundred percent (100%) of the Restricted Stock Units will vest on the second
anniversary of the Date of Grant.
 
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.
 
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Restricted Stock
Units is granted under and governed by the terms and conditions of the Plan and
this Agreement.  Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement.  Participant further agrees to notify the
Company upon any change in the residence address indicated below.
 

Form of Executive RSU Agreement
 
1

--------------------------------------------------------------------------------

 
PARTICIPANT:
 
AVISTAR COMMUNICATIONS CORPORATION:

 
 

         
/s/
   
 
 
Signature
   
By
 
 
   
 
 

 

         
 
   
 
 
Print Name
   
Title
 
 
   
 
 

 
   
 
Address:
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
 
 

Form of Executive RSU Agreement
 
2

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1.           Grant.  The Company hereby grants to the Participant named in the
Notice of Grant (“Participant”) under the Plan an Award of Restricted Stock
Units, subject to all of the terms and conditions in this Agreement and the
Plan, which is incorporated herein by reference.  Subject to Section 18(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
 
2.           Company’s Obligation to Pay.  Each Restricted Stock Unit represents
the right to receive a Share on the date it vests.  Unless and until the
Restricted Stock Units will have vested in the manner set forth in Sections 3 or
4, Participant will have no right to payment of any such Restricted Stock
Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Any Restricted
Stock Units that vest in accordance with Sections 3 or 4 will be paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares, subject to Participant satisfying any applicable tax withholding
obligations as set forth in Section 7.  Subject to the provisions of Section 4,
such vested Restricted Stock Units will be paid in Shares as soon as practicable
after vesting, but in each such case within the period ending no later than the
later of the fifteenth (15th) day of the third (3rd) month following the end of
the calendar year, which in either case includes the vesting date.
 
3.           Vesting Schedule.
 
(a)           General.  Except as otherwise provided in this Section 3 or as
provided in Section 4, and subject to Section 5, the Restricted Stock Units
awarded by this Agreement will vest in accordance with the vesting provisions
set forth in the Notice of Grant.  Restricted Stock Units scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.
 
(b)           Termination without Cause.  If the Participant is terminated by
the Company without Cause (as defined below) prior to the Restricted Stock Units
becoming vested in accordance with the vesting schedule set forth in the Notice
of Grant, then upon such a termination, the Participant will become vested in a
pro-rata portion of the Restricted Stock Units determined by multiplying the
Number of Restricted Stock Units by a fraction with numerator equal to the
number of whole calendar months which have passed since the Date of Grant and
the termination date and the denominator equal to twenty-four (24).  For the
purposes of this Award, “Cause” shall mean the Participant’s: (i) failure to
substantially perform his or her duties, other than due to illness, injury or
Disability, (ii) willful engaging in conduct which is materially injurious to
the Company, (iii) misconduct involving serious moral turpitude, or any
conviction of, or plea of nolo contendre to a felony or to any other criminal
offense (whether or not a felony) arising out of a breach of trust, embezzlement
or fraud committed against the Company
 

Form of Executive RSU Agreement
 
3

--------------------------------------------------------------------------------

 

by the Participant; or (iv) any other action which might be considered “gross
misconduct” under the Company’s applicable employee handbook.
 
(c)           Change in Control.  If a Change in Control occurs prior to the
Restricted Stock Units becoming vested in accordance with the vesting schedule
set forth in the Notice of Grant, then effective immediately upon the
consummation of such a Change in Control, the Participant will become one
hundred percent (100%) vested in the Number of Restricted Stock Units.
 
4.           Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Restricted Stock Units at any time, subject to the
terms of the Plan.  If so accelerated, such Restricted Stock Units will be
considered as having vested as of the date specified by the Administrator.
 
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) Participant is a “specified employee” within the
meaning of Section 409A at the time of such termination as a Service Provider
and (y) the payment of such accelerated Restricted Stock Units would in fact
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death.  It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of the Restricted Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.  For
purposes of this Agreement, “Section 409A” means Code Section 409A and the final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.
 
5.           Forfeiture upon Termination of Status as a Service
Provider.  Notwithstanding any contrary provision of this Agreement, the Notice
of Grant or the Plan, the balance of the Restricted Stock Units that have not
vested as of the time of Participant’s termination as a Service Provider for any
or no reason and Participant’s right to acquire any Shares hereunder will
immediately terminate.
 
6.           Death of Participant.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
 

Form of Executive RSU Agreement
 
4

--------------------------------------------------------------------------------

 

7.           Tax Withholding.  Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares.  To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.
 
8.           Rights as Stockholder.  Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
 
9.           No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED
STOCK UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
 
10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at Avistar
Communications Corporation, 1875 South Grant Street, 10th Floor, San Mateo, CA
94402, or at such other address as the Company may hereafter designate in
writing or electronically.
 
11.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign,
 

Form of Executive RSU Agreement
 
5

--------------------------------------------------------------------------------

 

pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
 
15.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
16.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
 
17.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
 
18.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
 
19.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
20.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
21.           Agreement Severable.  In the event that any provision in this
Agreement will be
 

Form of Executive RSU Agreement
 
6

--------------------------------------------------------------------------------

 

held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
 
22.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
 
23.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock Units under the Plan, and has received, read and understood
a description of the Plan.  Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
 
23.           Governing Law.  This Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Mateo County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.
 






Form of Executive RSU Agreement
 
7

--------------------------------------------------------------------------------

 

AVISTAR COMMUNICATIONS CORPORATION
2009 EQUITY INCENTIVE PLAN
OUTSIDE DIRECTOR STOCK OPTION AWARD AGREEMENT
 
Unless otherwise defined herein, the terms defined in the 2009 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Stock Option Award
Agreement (the “Award Agreement”).
 
I.           NOTICE OF STOCK OPTION GRANT
 
Name:
 
Address:
 
As an Outside Director, you have been granted an option to purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:
 
Grant Number:                                                      

--------------------------------------------------------------------------------

 
Date of Grant:           

--------------------------------------------------------------------------------

                                                     
Vesting Commencement Date:                                                 

--------------------------------------------------------------------------------

     
Exercise Price per Share:                                                      

--------------------------------------------------------------------------------

                                                      
Total Number of Shares Granted:

--------------------------------------------------------------------------------

                                                   
Total Exercise Price:                

--------------------------------------------------------------------------------

                                                                                                    
Type of Option:                   Nonstatutory Stock Option
 
 
Term/Expiration Date:

--------------------------------------------------------------------------------

                                                      
Vesting Schedule:
 
Subject to accelerated vesting as set forth below or in the Plan, this Option
may be exercised, in whole or in part, in accordance with the following
schedule:
 
Twenty-five percent (25%) of the Shares subject to the Option will vest twelve
(12) months after the Vesting Commencement Date, and 1/48 of the Shares subject
to the Option will vest each month thereafter on the same day of the month as
the Vesting Commencement Date (and if there is no corresponding day, on the last
day of the month), subject to Participant continuing to be a Service Provider
through such dates.
 
Termination Period:
 
This Option shall be exercisable for three (3) months after Participant ceases
to be a Service Provider, unless such termination is due to Participant’s death
or Disability, in which case this Option shall be exercisable for twelve (12)
months after Participant ceases to be Service Provider.

 
1

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 13(c) of the Plan.
 
II.           AGREEMENT
 
A.          Grant of Option.
 
The Administrator hereby grants to individual named in the Notice of Stock
Option Grant attached as Part I of this Agreement (the “Participant”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Stock Option Grant, at the exercise price per share set forth in the Notice of
Stock Option Grant (the “Exercise Price”), subject to the terms and conditions
of the Plan, which is incorporated herein by reference.  Subject to Section
18(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.
 
B.          Exercise of Option.
 
1.          Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and the applicable provisions of the Plan and this Award Agreement.
 
2.          Method of Exercise.  This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner as determined by the Administrator, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice will be completed by Participant
and delivered to the Company.  The Exercise Notice will be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares together with
any applicable withholding taxes.  This Option will be deemed to be exercised
upon receipt by the Company of such fully executed Exercise Notice accompanied
by such aggregate Exercise Price.
 
No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws.  Assuming such compliance,
for income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.
 
C.          Method of Payment.
 
Payment of the aggregate Exercise Price will be by any acceptable form(s) of
consideration, including the method of payment, to the extent permitted by
Applicable Laws, as defined in the Plan, as determined by the Administrator.
 
D.          Non-Transferability of Option.
 
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant.

 
2

--------------------------------------------------------------------------------

 

 
E.           Change in Control.
 
Notwithstanding the provisions of Section 13(c) of the Plan, upon a Change in
Control, as defined in the Plan, the Participant shall immediately be fully
vested in any unvested Options granted under this Agreement.
 
F.          Term of Option.
 
This Option may be exercised only within the term set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of this Award Agreement.
 
G.          Tax Obligations.
 
1.          Withholding Taxes.  Some of the federal tax consequences relating to
this Option, as of the date of this Option, are set forth below.  THIS SUMMARY
IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.
 
(a)              Exercising the Option.  The Participant may incur regular
federal income tax liability upon exercise of a Nonstatutory Stock Option.  The
Participant will be treated as having received compensation income (taxable at
ordinary income tax rates) equal to the excess, if any, of the fair market value
of the exercised shares on the date of exercise over their aggregate Exercise
Price.
 
(b)              Disposition of Shares.  If the Participant holds NSO Shares for
at least one year, any gain realized on disposition of the Shares will be
treated as long-term capital gain for federal income tax purposes.
 
2.          Code Section 409A.  Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the fair
market value of a Share of Common Stock on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (a) income recognition by the Participant prior to the exercise of the
option, (b) an additional twenty percent (20%) tax, and (c) potential penalty
and interest charges.  Participant acknowledges that the Company cannot and has
not guaranteed that the IRS will agree that the per share exercise price of this
Option equals or exceeds the fair market value of a Share of Common Stock on the
date of grant in a later examination.  Participant agrees that if the IRS
determines that the Option was granted with a per share exercise price that was
less than the fair market value of a Share of Common Stock on the date of grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.
 
H.          Entire Agreement; Governing Law.
 
The Plan is incorporated herein by reference.  The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant's interest except by

 
3

--------------------------------------------------------------------------------

 

 
means of a writing signed by the Company and Participant.  This Award Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of California.
 
I.          NO GUARANTEE OF CONTINUED SERVICE.
 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER).  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT'S RIGHT OR
THE COMPANY'S RIGHT TO TERMINATE PARTICIPANT'S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
 
[Remainder of Page Intentionally Left Blank]

 
4

--------------------------------------------------------------------------------

 

 
By Participant’s signature and the signature of the Company's representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award
Agreement.  Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement.  Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement.  Participant further agrees
to notify the Company upon any change in the residence address indicated below.
 
PARTICIPANT:
 
AVISTAR COMMUNICATIONS CORPORATION:
 
 
       
Signature
 
By
         
Print Name
 
Title
         
Residence Address
         


 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
 
AVISTAR COMMUNICATIONS CORPORATION
 
2009 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE
 
Avistar Communications Corporation
1875 S. Grant Street, 10th Floor
San Mateo, CA  94402
Attention:  Stock Administration
 
 
1.           Exercise of Option.  Effective as of today, ________________,
_____, the undersigned (“Purchaser”) hereby elects to purchase ______________
shares (the “Shares”) of the Common Stock of Avistar Communications Corporation
(the “Company”) under and pursuant to the 2009 Equity Incentive Plan (the
“Plan”) and the Stock Option Award Agreement dated ________ (the “Award
Agreement”).  The purchase price for the Shares will be $_____________, as
required by the Award Agreement.
 
2.           Delivery of Payment.  Purchaser herewith delivers to the Company
the full purchase price for the Shares and any required withholding taxes to be
paid in connection with the exercise of the Option.
 
3.           Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Award Agreement and
agrees to abide by and be bound by their terms and conditions.
 
4.           Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option
 
5.           Tax Consultation.  Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser's purchase or disposition of
the Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
 
6.           Entire Agreement; Governing Law.  The Plan and Award Agreement are
incorporated herein by reference.  This Agreement, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing
 
 
6

--------------------------------------------------------------------------------

 
 
 
signed by the Company and Purchaser.  This agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.
 
Submitted by:
 
Accepted by:
   
PURCHASER:
 
AVISTAR COMMUNICATIONS CORPORATION:
 
 
       
Signature
 
By
         
Print Name
 
Its
   
Address:
                       


 
 
 

--------------------------------------------------------------------------------

                                Date Received
 
   

 
 


 
7

--------------------------------------------------------------------------------

 

AVISTAR COMMUNICATIONS CORPORATION
 
2009 EQUITY INCENTIVE PLAN
 
STOCK OPTION AWARD AGREEMENT
 
Unless otherwise defined herein, the terms defined in the 2009 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Stock Option Award
Agreement (the “Award Agreement”).
 
I.
NOTICE OF STOCK OPTION GRANT

 
Name:
 
Address:
 
You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:
       
         
            

         
    Grant Number:                        
  
   

--------------------------------------------------------------------------------

                              
  
 
  
 
  
     
    Date of Grant:                        
  

--------------------------------------------------------------------------------

  
   
  
 
  
       
    Vesting Commencement Date:
  

--------------------------------------------------------------------------------

  
   
  
 
  
       
    Exercise Price per Share:
  

--------------------------------------------------------------------------------

  
   
  
 
  
       
    Total Number of Shares Granted:
  
 

--------------------------------------------------------------------------------

  
   
  
 
  
       
    Total Exercise Price:
  

--------------------------------------------------------------------------------

  
   
  
 
  
       
    Type of Option:
  
___ Incentive Stock Option
  
   
 
 
 
   
   
 
     Term/Expiration Date:
  
___ Nonstatutory Stock Option
  
      

--------------------------------------------------------------------------------

 
   
  
 
  
   
  
 
  
       
    Vesting Schedule:
  
 
  
 

 
Subject to accelerated vesting as set forth below or in the Plan, this Option
may be exercised, in whole or in part, in accordance with the following
schedule:
 
Twenty-five percent (25%) of the Shares subject to the Option will vest twelve
(12) months after the Vesting Commencement Date, and 1/48 of the Shares subject
to the Option will vest each month thereafter on the same day of the month as
the Vesting Commencement Date (and if there is no corresponding day, on the last
day of the month), subject to Participant continuing to be a Service Provider
through such dates.
 
Termination Period:
 
This Option shall be exercisable, to the extent vested, for three (3) months
after Participant ceases to be a Service Provider, unless such termination is
due to Participant’s death or Disability, in which case this Option shall be
exercisable, to the extent vested, for twelve (12) months after Participant
ceases to be Service Provider. Notwithstanding the foregoing, in no event may
this Option be exercised after the Term/Expiration Date as provided above and
may be subject to earlier termination as provided in Section 13(c) of the Plan.
 

 
1

--------------------------------------------------------------------------------

 

 
II.
AGREEMENT

 
A.       Grant of Option.
 
The Administrator hereby grants to the individual named in the Notice of Stock
Option Grant attached as Part I of this Award Agreement (the “Participant”) an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Stock Option Grant, at the exercise price per share set forth in the
Notice of Stock Option Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference. Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
 
If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
 
B.        Administrator Discretion.
 
The Administrator, in its discretion, may accelerate the vesting of the balance,
or some lesser portion of the balance, of the unvested Option at any time,
subject to the terms of the Plan.  If so accelerated, such Option shall be
considered as having vested as of the date specified by the Administrator.
 
C.        Exercise of Option.
 
1.       Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and the applicable provisions of the Plan and this Award Agreement.
 
2.       Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner as determined by the Administrator, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be properly completed by
Participant and delivered to the Company. The Exercise Notice will be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares together with any applicable withholding taxes. This Option will be
deemed to be exercised upon receipt by the Company (or its designated
representative) of such fully executed Exercise Notice accompanied by such
aggregate Exercise Price.
 
No Shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.  This Option may not be exercised for a fraction of a share.
 
D.        Method of Payment.
 
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of Participant:
 
(a)       cash;
 
(b)       check;
 
(c)       surrender of other shares of Common Stock of the Company, which in the
case of Shares acquired upon exercise of an option, have been owned by
Participant for more than six (6) months on the date of surrender, and have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Shares as to which the Option is being exercised; or
 

 
2

--------------------------------------------------------------------------------

 

 
(d)       delivery of a properly executed Exercise Notice together with
irrevocable instructions to an agent of the Company to sell the Shares and
promptly deliver to the Company that portion of the sale proceeds required to
pay the Exercise Price (and any applicable withholding taxes).
 
 
E.        Non-Transferability of Option.
 
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant.
 
F.        Term of Option.
 
This Option may be exercised only within the term set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of this Award Agreement.
 
G.        Tax Obligations.
 
1.       Withholding Taxes. Participant agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining
Participant) for the satisfaction of all Federal, state, and local income and
employment tax withholding requirements applicable to the Option exercise.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.
 
2.       Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (a) the date two (2) years after the Grant Date, or (b) the date one
(1) year after the date of exercise, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.
 
H.        Rights as Stockholder.
 
Neither Participant nor any person claiming under or through Participant shall
have any of the rights or privileges of a stockholder of the Company in respect
of any Shares deliverable hereunder unless and until certificates representing
such Shares (which may be in book entry form) shall have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant (including through electronic delivery to a brokerage
account).  After such issuance, recordation and delivery, Participant shall have
all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
 
I.        Entire Agreement; Governing Law.
 
The Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This Award Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of California.
 
J.        Address for Notices.
 
Any notice to be given to the Company under the terms of this Award Agreement
shall be addressed to the Company, in care of its Secretary at the Company’s
headquarters, 1875 S. Grant Street, 10th Floor, San Mateo, California 94402,
Attn: Stock Administration, or at such other address as the Company may
hereafter designate in writing.
 
K.        NO GUARANTEE OF CONTINUED SERVICE.
 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF

 
3

--------------------------------------------------------------------------------

 

 
BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
L.        Grant is Not Transferable.
 
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant.
 
M.        Binding Agreement.
 
Subject to the limitation on the transferability of this grant contained herein,
this Award Agreement shall be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.
 
N.        Additional Conditions to Issuance of Stock.
 
If at any time the Company shall determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance shall not occur
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.  The Company shall make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
 
O.        Plan Governs.
 
This Award Agreement is subject to all terms and provisions of the Plan.  In the
event of a conflict between one or more provisions of this Award Agreement and
one or more provisions of the Plan, the provisions of the Plan shall
govern.  Capitalized terms used and not defined in this Award Agreement shall
have the meaning set forth in the Plan.
 
P.        Administrator Authority.
 
The Administrator shall have the power to interpret the Plan and this Award
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules (including, but not limited to, the determination of whether or
not any Shares subject to the Option have vested).  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons.  The Administrator shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
 
Q.        Electronic Delivery.
 
The Company may, in its sole discretion, decide to deliver any documents related
to Options awarded under the Plan or future Options that may be awarded under
the Plan by electronic means or request Participant’s consent to participate in
the Plan by electronic means.  Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
R.        Captions.
 
Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Award Agreement.

 
4

--------------------------------------------------------------------------------

 

 
S.       Agreement Severable.
 
In the event that any provision in this Award Agreement shall be held invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Award Agreement.
 
T.        Modifications to the Agreement.
 
This Award Agreement constitutes the entire understanding of the parties on the
subjects covered.  Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein.  Modifications to this Award
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company.   Notwithstanding anything to the
contrary in the Plan or this Award Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to avoid imposition of any additional
tax or income recognition under Section 409A of the Code prior to the actual
payment of Shares pursuant to this award.
 
U.        Amendment, Suspension or Termination of the Plan.
 
By accepting this Award, Participant expressly warrants that he or she has
received an Option under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
 
V.        Governing Law.
 
This Award Agreement shall be construed in accordance with and governed by the
laws of the State of California, other than its conflicts of laws provisions
 
[Remainder of Page Intentionally Left Blank]
 

 
5

--------------------------------------------------------------------------------

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.
 

     
PARTICIPANT:
 
AVISTAR COMMUNICATIONS CORPORATION:
 
 
       
Signature
 
By
         
Print Name
 
Title
         
Residence Address
         

 

 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
AVISTAR COMMUNICATIONS CORPORATION
 
2009 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE
 
 
Avistar Communications Corporation

 
1875 S. Grant Street, 10th Floor

 
San Mateo, CA  94402

 
Attention: Stock Administration

 
1. Exercise of Option. Effective as of today,                         ,
            , the undersigned (“Purchaser”) hereby elects to purchase
                     shares (the “Shares”) of the Common Stock of Avistar
Communications Corporation (the “Company”) under and pursuant to the 2009 Equity
Incentive Plan (the “Plan”) and the Stock Option Award Agreement dated
                 (the “Award Agreement”). The purchase price for the Shares will
be $                    , as required by the Award Agreement.
 
2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.
 
3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
 
4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option.
 
5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
 
6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Agreement, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

     
Submitted by:
 
Accepted by:
   
PURCHASER:
 
AVISTAR COMMUNICATIONS CORPORATION:
 
 
       
Signature
 
By
         
Print Name
 
Its
   
Address:
                       





 
 
7

--------------------------------------------------------------------------------





 
 

